Memorandum. While the many irregularities shown to have occurred might well have supported an inference either that there was a fraudulent intent which infected the petition or that irregularities similar to those proved permeated the whole designating petition, we cannot hold on this record that either inference was compelled as a matter of law. Whether to draw the inference is usually a question of fact (see Matter of Mercorella v Benza, 37 NY2d 792; but cf. Matter of Lerner v Power, 22 NY2d 767) which has been resolved in each instance in respondent’s favor by the Board of Elections, the referee, Special Term and the Appellate Division, in their decisions to validate the designating petitions. The respondent’s designating petition, containing a sufficient number of valid signatures, must be sustained.